Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamada (JP-2009111830A) in view of Spilker (20030174090).
With regard to claims 1, 4 & 7, Jamada discloses an information providing device and method comprising: 
a radio receiver configured to receive data from a server (RF receiver 18 receive broadcast data from a terrestrial digital broadcasting 181, see at least [0015]), the data comprising at least one of sound data and video data;  

estimate, prior to the decrease time, in consideration of the radio wave information, the decrease time during which a movable body moves on the first route where the radio-wave receiving sensitivity is decreased (calculate identify and transit times TA and TB, see at least [0026]); and 
store, prior to the decrease time, data in an amount that allows contents of the data to be continuously output at least during the decrease time (broadcast data is received by vehicle, stored, and reproduced when passing through the non-communication sections A & B, see at least [0029]-[0030]+),.  
a speaker and a display configured to output at least one of sound and video, based on the stored data (a monitor 20 displays a video based on the received broadcast data of the terrestrial digital broadcast, see at least [0018] & [0045]-[0046]+)
 Jamada fails to teach the data comprising at least one of sound data and video data.
Spilker discloses a system includes a location server, base stations, user’s portable device installed in such as smart phone or car, and etc. (see Fig.1), wherein the location server corporates with the base stations for broadcasting data to the user’s portable device with at least sound and video data (see at least [0028]-[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Jamada by including receiving data from the broadcasting transmitting station with at least sound and video data as taught by Spilker.  The combination of Jamada in view of Spilker is an adapted system for providing sound and video data information to the user without interrupting.

With regard to claims 2, 5 & 8, Jamada teaches that the processor is configured to further acquire traffic congestion information indicating a traffic congestion situation on the first route where the movable body moves; and the processor is configured to estimate the decrease time in consideration of the radio wave information and the traffic congestion information (see at least [0025]-[0028]+).  

With regard to claims 3, 6 & 9, Jamada teaches that the processor is further configured to estimate the decrease time by dividing a length of the first route where the radio-wave receiving sensitivity is decreased by a speed of the movable body that moves on the first route (see at least [0028]-[0030]+).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NGA X NGUYEN/Primary Examiner, Art Unit 3662